UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1727


In re: ADRIENNE MALLARD,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adrienne Mallard, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrienne Mallard petitions for a writ of mandamus seeking review of judgments

entered in Virginia and Maryland state courts arising from cases relating to a work-related

injury that Mallard sustained in 2014. We conclude that Mallard is not entitled to

mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [she] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). This court does not have jurisdiction to review state court

orders. See D.C. Ct. of Appeals v. Feldman, 460 U.S. 462, 482 (1983). Therefore, the

relief sought by Mallard is not available by way of mandamus. Accordingly, we deny the

petition for a writ of mandamus. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2